Case 14-09121        Doc 35     Filed 04/04/19     Entered 04/04/19 11:54:39          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-09121
         Douglas Roberts
         Darlene Roberts
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/13/2014.

         2) The plan was confirmed on 05/30/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/09/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/29/2016.

         5) The case was completed on 01/28/2019.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,864.00.

         10) Amount of unsecured claims discharged without payment: $31,578.54.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-09121        Doc 35      Filed 04/04/19    Entered 04/04/19 11:54:39                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $29,693.85
         Less amount refunded to debtor                          $553.85

 NET RECEIPTS:                                                                                   $29,140.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,387.01
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,387.01

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALL CREDIT LENDERS              Unsecured         737.00        336.00           336.00          61.21        0.00
 DIRECTV                         Unsecured         350.00        347.04           347.04          63.22        0.00
 ECONOMY INTERIORS INC           Unsecured      1,750.00       2,298.58         2,298.58        418.71         0.00
 FLAGSHIP CREDIT                 Secured       15,967.00     15,967.00        15,967.00      15,967.00    1,752.81
 FLAGSHIP CREDIT                 Unsecured            NA          11.68            11.68           2.13        0.00
 GATEWAY FINANCIAL               Unsecured      7,990.00       5,293.24         5,293.24        964.22         0.00
 HEIGHTS FINANCE CORP            Unsecured      1,247.00       1,419.35         1,419.35        258.55         0.00
 HIGHLANDS PREMIER ACCEPTANCE Unsecured         1,058.00       2,759.28         2,759.28        502.63         0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      1,522.00       1,522.00         1,522.00        277.25         0.00
 ILLINOIS DEPT OF REVENUE        Priority           77.00         66.74            66.74          66.74        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA          52.90            52.90           9.64        0.00
 ILLINOIS TOLLWAY                Unsecured         940.00      1,161.60         1,161.60        211.60         0.00
 PRESENCE HEALTH                 Unsecured            NA         573.10           573.10        104.40         0.00
 PRESENCE HEALTH                 Unsecured            NA         289.80           289.80          52.79        0.00
 SANTANDER CONSUMER USA          Unsecured      8,717.00     10,322.86        10,322.86       1,880.43         0.00
 SILVER CROSS HOSPITAL           Unsecured         391.00           NA               NA            0.00        0.00
 MBB                             Unsecured         537.00           NA               NA            0.00        0.00
 MONROE & MAIN                   Unsecured         126.00           NA               NA            0.00        0.00
 NCO FINANCIAL SYSTEMS           Unsecured         290.00           NA               NA            0.00        0.00
 PRAIRIE EMERG PHYSICIANS        Unsecured         301.00           NA               NA            0.00        0.00
 STATE COLLECTION SERVICE        Unsecured         611.00           NA               NA            0.00        0.00
 HALSTED FINANCIAL SERVICES      Unsecured      1,096.00            NA               NA            0.00        0.00
 DIRECTV                         Unsecured         347.00           NA               NA            0.00        0.00
 ALLSTATE INSURANCE              Unsecured         158.00           NA               NA            0.00        0.00
 AMERLOANS                       Unsecured         485.00           NA               NA            0.00        0.00
 AT&T                            Unsecured         217.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-09121      Doc 35     Filed 04/04/19    Entered 04/04/19 11:54:39                 Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim         Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed          Paid          Paid
 AT&T - ILLINOIS              Unsecured          58.00           NA           NA              0.00        0.00
 C&E ACQUISITIONS             Unsecured      1,348.00            NA           NA              0.00        0.00
 CITY OF JOLIET               Unsecured          40.00           NA           NA              0.00        0.00
 CITY OF JOLIET               Unsecured          10.00           NA           NA              0.00        0.00
 CITY OF JOLIET               Unsecured          80.00           NA           NA              0.00        0.00
 CITY OF JOLIET/PARKING       Unsecured          80.00           NA           NA              0.00        0.00
 COLUMBIA HOUSE               Unsecured          78.00           NA           NA              0.00        0.00
 COLUMBIA HOUSE DVD           Unsecured         102.00           NA           NA              0.00        0.00
 COMCAST CABLE                Unsecured         125.00           NA           NA              0.00        0.00
 COMED RESIDENTIAL            Unsecured      2,012.00            NA           NA              0.00        0.00
 COMMONWEALTH FINANCIAL       Unsecured         231.00           NA           NA              0.00        0.00
 T MOBILE                     Unsecured            NA         209.97       209.97            38.25        0.00
 THE TULLIS GROUP INC         Unsecured            NA       1,348.88     1,348.88          245.71         0.00
 US DEPARTMENT OF EDUCATION   Unsecured      4,193.00       4,807.28     4,807.28          875.70         0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                   $0.00
       Mortgage Arrearage                                 $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                       $15,967.00         $15,967.00               $1,752.81
       All Other Secured                                  $0.00              $0.00                   $0.00
 TOTAL SECURED:                                      $15,967.00         $15,967.00               $1,752.81

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                  $0.00               $0.00
        Domestic Support Ongoing                           $0.00                  $0.00               $0.00
        All Other Priority                                $66.74                 $66.74               $0.00
 TOTAL PRIORITY:                                          $66.74                 $66.74               $0.00

 GENERAL UNSECURED PAYMENTS:                         $32,753.56           $5,966.44                   $0.00


 Disbursements:

        Expenses of Administration                         $5,387.01
        Disbursements to Creditors                        $23,752.99

 TOTAL DISBURSEMENTS :                                                                      $29,140.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-09121        Doc 35      Filed 04/04/19     Entered 04/04/19 11:54:39            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
